Exhibit 10.1

 

Execution Version

 



AMENDMENT NO. 1

 

AMENDMENT NO. 1, dated as of March 8, 2017 (this “Amendment”), by and among HMS
Holdings Corp. (the “Borrower”), the subsidiaries of the Borrower party hereto
(the “Guarantors”), and the Lenders (as defined below) party hereto, to the
Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the financial institutions from time to
time party thereto (the “Lenders”) and Citibank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) are parties to
that certain Amended and Restated Credit Agreement dated as of May 3, 2013 (the
“Credit Agreement”), pursuant to which the Lenders have agreed to make, and have
made, certain loans and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested, and the Lenders and the Administrative
Agent have agreed, to amend Section 6.01 of the Credit Agreement as set forth
herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

 

Section 1.     Definitions. Unless otherwise defined herein, terms defined in
the Credit Agreement (as amended pursuant to Section 2 below) and used herein
shall have the meanings given to them in the Credit Agreement.

 

Section 2.     Amendments. The Credit Agreement is hereby amended, effective as
of the date hereof as follows:

 

(a) The lead-in paragraph to Section 6.01 is hereby amended by deleting the
phrase “the Administrative Agent and each Lender” therefrom and inserting in
lieu thereof the following phrase “the Administrative Agent (which shall
promptly furnish to each Lender)”.

 

(b) Section 6.01(a) is hereby amended by inserting the following language
immediately following the phrase “within 90 days”:

 

“(or, in the case of the Fiscal Year ended December 31, 2016, within 180 days)”.

 

(c) Section 6.01(b) is hereby amended by inserting the following language
immediately following the phrase “within 45 days”:

 

“(or, in the case of the fiscal quarter ending March 31, 2017, simultaneously
with the delivery of the audit for the Fiscal Year ended December 31, 2016 as
required by Section 6.01(a) hereof)”

 

(d) The definition of “Arrangers” is hereby amended by inserting the following
language immediately following the phrase “Merrill Lynch, Pierce, Fenner & Smith
Incorporated”:

 

“(or any other registered broker-dealer wholly owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement)”

 


 



Section 3.     Effectiveness. This Amendment shall become effective as of the
date first written above upon receipt by the Administrative Agent of duly
executed counterparts signature pages to this Amendment by each the Required
Lenders, the Borrower and the Guarantors.

 

Section 4.     Representations and Warranties. By its execution of this
Amendment, each Loan Party hereby represents and warrants (x) that this
Amendment has been duly authorized, executed and delivered by it and constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity) and (iii) implied covenants of good faith and
fair dealing, (y) after giving effect to this Agreement, no Default or Event of
Default has occurred and is continuing and (z) all of the representations and
warranties contained in Article IV of the Credit Agreement are true and correct
as of the date hereof in all material respects, unless such representation or
warranty relates to a prior date, in which case, such representation and
warranty shall be true and correct in all material respects as of that date.

 

Section 5.     Effect of Amendment.

 

(a)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect (including
the Obligations of the Guarantee under Article III of the Credit Agreement) and
the validity of Liens granted by each Loan Party pursuant to the Security
Documents to which it is party. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall not constitute a novation of the Loan
Agreement or any of the Loan Documents.

 

(b)   On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

 

Section 6.     General.

 

(a)    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTIONS 10.12 AND 10.13
OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT
AND SHALL APPLY HERETO.

 

(b)   Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

 

2 

 



(c)    Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

(d)   Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[remainder of page intentionally left blank]

 

 

 

3 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

  HMS HOLDINGS CORP., as Borrower               By: /s/ Jeffrey S. Sherman  
Name: Jeffrey S. Sherman   Title: EVP, Chief Financial Officer and Treasurer    
          GUARANTORS:         ALLIED MANAGEMENT GROUP SPECIAL INVESTIGATION
UNIT, INC.             By: /s/ Jeffrey S. Sherman   Name: Jeffrey S. Sherman  
Title: EVP, Chief Financial Officer and Treasurer               ESSETTE, INC.  
          By: /s/ Jeffrey S. Sherman   Name: Jeffrey S. Sherman   Title: EVP,
Chief Financial Officer and Treasurer               HEALTH MANAGEMENT SYSTEMS,
INC.               By: /s/ Jeffrey S. Sherman   Name: Jeffrey S. Sherman  
Title: EVP, Chief Financial Officer and Treasurer

 

[HMS – Signature Page to Amendment No. 1]



 



  HEALTHDATAINSIGHTS, INC.               By: /s/ Gary Call   Name: Gary Call  
Title: Interim President               HMS CARE ANALYTICS, INC.             By:
/s/ Jeffrey S. Sherman   Name: Jeffrey S. Sherman   Title: EVP, Chief Financial
Officer and Treasurer               INTEGRIGUARD, LLC             By: /s/
Michele Carpenter   Name: Michele Carpenter   Title: Senior Vice President      
        PERMEDION, INC.               By: /s/ Jeffrey S. Sherman   Name: Jeffrey
S. Sherman   Title: EVP, Chief Financial Officer and Treasurer

 

 



[HMS – Signature Page to Amendment No. 1]



 

  CITIBANK, N.A.               By: /s/ Alvaro De Velasco   Name: Alvaro De
Velasco   Title: Vice President               BANK OF AMERICA, N.A.            
By: /s/ Amie L. Edwards   Name: Amie L. Edwards   Title: Senior Vice President  
            BRANCH BANKING AND TRUST COMPANY, as Lender             By: /s/
Sterling B. Pierce, III   Name: Sterling B. Pierce, III   Title: Senior Vice
President               CITIZENS BANK, N.A.               By: /s/ Prasanna
Manyem   Name: Prasanna Manyem   Title: Vice President               FIFTH THIRD
BANK               By: /s/ Vera B. McEvoy   Name: Vera B. McEvoy   Title: VP    
          JPMORGAN CHASE BANK, N.A.         By: /s/ Gregory T. Martin   Name:
Gregory T. Martin   Title: Executive Director



 

 

[HMS – Signature Page to Amendment No. 1]



 

  MIZUHO BANK, LTD.               By: /s/ Bertram H. Tang   Name: Bertram H.
Tang   Title: Authorized Signatory               MUFG UNION BANK, N.A.          
  By: /s/ Scott O’Connell   Name: Scott O’Connell   Title: Director            
  SUNTRUST BANK         By: /s/ Tyler Stephens   Name: Tyler Stephens   Title:
Vice President               TD BANK, N.A.               By: /s/ Shivani Agarwal
  Name: Shivani Agarwal   Title: Senior Vice President      

 





 

 

 

 

 



[HMS – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

